Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”),
dated as of June 8, 2005, is by and between Isolagen Technologies, Inc., a
Delaware corporation (“Isolagen” together with its subsidiaries, the “Company”),
and Frank DeLape (the “Employee” or “DeLape”).

 

W I T N E S S E T H:

 

WHEREAS, the Employee currently does and desires to continue to serve the
Company as executive Chairman of the Board of Directors of Isolagen (the
“Board”); and

 

WHEREAS, the Company desires to continue to employ DeLape as Chairman of the
Board of Isolagen for an additional term.

 

NOW THEREFORE in consideration of the mutual benefits to be derived from this
Agreement, the Company and the Employee hereby agree as follows:

 

1.             Term of Employment; Office and Duties.

 

(a)           Commencing on the date hereof, and for an initial term ending
December 31, 2007, the Company shall employ the Employee as a senior executive
officer of the Company with the title of Chairman of the Board, with the duties
and responsibilities prescribed for such office in the Bylaws of Isolagen and
such additional duties and responsibilities consistent with such position as may
from time to time be assigned to the Employee by the Board.  The Employee agrees
to perform such duties and discharge such responsibilities in accordance with
the terms of this Agreement.  This Agreement shall be renewed automatically for
an additional 1 year term, unless notice not to renew is provided to the other
party at least 30 days prior to its expiration.  The period that the Employee
serves as an employee of Isolagen pursuant to this Agreement shall be referred
to as the “Employment Term” (including as a result of any extension of the
initial term ending December 31, 2007).

 

(b)           The Employee shall devote substantially all of his working time to
the business and affairs of the Company other than during vacations and periods
of illness or incapacity; provided, however, that nothing in this Agreement
shall preclude the Employee from devoting time required: (i) for serving as a
director or officer of any organization or entity not in a competing business
with the Company, and any other businesses in which the Company becomes
involved; (ii) delivering lectures or fulfilling speaking engagements; or
(iii) engaging in charitable and community activities provided that such
activities do not interfere with the performance of his duties hereunder.

 

2.             Compensation and Benefits.  For all services rendered by the
Employee in any capacity during the period of Employee’s employment by the
Company including without limitation,

 

1

--------------------------------------------------------------------------------


 

services as an executive officer director generally or member of any committee
of the Board or any subsidiary or division thereof, the Employee shall be
compensated as follows:

 

(a)           Base Salary.  The Company shall pay the Employee a fixed base
salary (“Base Salary”) at a rate of $450,000 per year.  The Board may
periodically review the Employee’s Base Salary and may determine to increase the
Employee’s salary, in accordance with such policies as the Company may hereafter
adopt from time to time, if it deems appropriate, but such Base Salary may not
be reduced below $450,000 per year.  Base Salary will be payable in accordance
with the customary payroll practices of the Company.

 

(b)           Bonus.  The Employee will be entitled to receive an annual bonus
(the “Annual Bonus”), payable each fiscal year subsequent to the issuance of
final audited financial statements for the prior fiscal year, but in no case
later than 120 days after the end of the Company’s most recently completed
fiscal year.  The final determination on the amount of the Annual Bonus will be
made by the Compensation Committee of the Board, based on mutually agreed upon
criteria.  The Compensation Committee may also consider other more subjective
factors in making its determination.  The targeted amount of the Annual Bonus
shall be 40% of the then-current Base Salary.  The actual Annual Bonus for any
given period may be higher or lower than 40% on an annual basis as provided
above.

 

(c)           Fringe Benefits.

 

(i)            The Employee shall be entitled to participate in such employee
benefit and other compensatory or non-compensatory plans that senior executives
and/or directors are permitted to participate in, including disability, health,
dental and life insurance plans, option and bonus plans, and other fringe
benefit plans or programs, including a 401(k) retirement plan, of the Company
established from time to time by the Board, subject to the rules and regulations
applicable thereto.  At the Employee’s option and as permitted by law, the
Employee may elect to have the Company pay him a nonaccountable allowance in an
amount equal to the amount the Company would expend on the benefits described in
this Section to reimburse the Employee for benefits obtained independently;

 

(ii)           Notwithstanding anything in Section 2(c)(i) to the contrary,
contemporaneous with the execution of this Agreement and in addition to any
stock options currently held by the Employee, the Employee will be granted a
non-qualified stock option (the “Employment Option”) to purchase 400,000 shares
of Isolagen’s common stock, par value $.001 per share (the “Common Stock”), with
an exercise price equal to the closing transaction price of the Common Stock on
the date of this Agreement which shall vest ratably monthly over the term of
this Agreement, provided, however, that in the event (A) of a “Change in
Control” or (B) the Employee’s employment is terminated by the Company without
“Cause” pursuant to Section 4(b) or (III) the Employee for “Good Reason”
pursuant to Section 4(c), all unvested options the Employee has with respect to
any Common Stock of the Company (whether under this grant or otherwise) shall
accelerate and immediately vest and become exercisable in full on the earliest
of the date of the Change in Control or the date of the Employee’s termination
pursuant to Sections 4(a), (b) and (c), as applicable.  The term of all options
granted to the Employee pursuant to this Agreement or otherwise shall be 10
years from the date of grant;

 

2

--------------------------------------------------------------------------------


 

(A)          For purposes of this Agreement, a “Change in Control” shall have
the meaning set forth in Rule 405 of the Securities Act of 1933.

 

(B)           (I) approval by the stockholders of Isolagen of a complete
liquidation or dissolution of Isolagen or (II) the first to occur of (a) the
sale or other disposition (in one transaction or a series of related
transactions) of all or substantially all of the assets of Isolagen, or (b) the
approval by the stockholders of Isolagen of any such sale or disposition.

 

(d)           Withholding and Employment Tax.  Payment of all compensation
hereunder shall be subject to customary withholding tax and other employment
taxes as may be required with respect to compensation paid by an employer to an
employee.

 

(e)           Disability.  The Company shall, to the extent such benefits can be
obtained at a reasonable cost, provide the Employee with disability insurance
benefits of at least 60% of his gross Base Salary per month.  In the event of
the Employee’s Disability (as hereinafter defined), the Employee and his family
shall continue to be covered by all of the Company’s employee welfare benefit
plans described under Section 2(c), at the Company’s expense, to the extent such
benefits can be obtained at a reasonable cost, for the lesser of the term of
such Disability or 18 months, in accordance with the terms of such plans.

 

(f)            Death.  The Company shall, to the extent such benefits can be
obtained at a reasonable cost, provide the Employee with life insurance benefits
in the amount of at least $4,000,000.  In the event of the Employee’s death, the
Employee’s family shall continue to be covered by all of the Company’s employee
welfare benefit plans described under Section 2(c), at the Company’s expense, to
the extent such benefits can be obtained at a reasonable cost, for 18 months
following the Employee’s death in accordance with the terms of such plans.

 

(g)            Vacation.  The Employee shall receive four (4) 4 weeks of
vacation annually, administered in accordance with the Company’s existing
vacation policy.

 

(h)            Secretary.  The Company shall provide the Employee with a
secretary/administrative assistant designated by and acceptable to the Employee
and the Company shall pay all costs for such secretary, including salary,
benefits and office equipment and materials.

 

3.             Business Expenses.

 

The Company shall pay or reimburse the Employee for all reasonable travel,
business and entertainment expenses incurred by or necessary for the Employee to
perform his duties under this Agreement, including reimbursement for attending
out-of-town meetings of the Board, in accordance with such policies and
procedures as the Company may from time to time establish for senior officers
and subject to the Company’s normal requirements with respect to reporting and
documentation of such expenses.  The Company shall also pay or reimburse any and
all expenses incurred by the Employee for Employee’s automobile a nonaccountable
expense allowance of $2,500 to cover lease payments, the cost of insurance,
tires maintenance, and gasoline and oil, as well as all expenses incurred by the
Employee for one cellular telephone

 

3

--------------------------------------------------------------------------------


 

and PDA including monthly service charges, equipment purchase, maintenance and
all other ancillary charges.  Further, the Company agrees to reimburse the
Employee, pursuant to a separate reimbursement agreement for reasonable office
expenses relating to Employee’s services hereunder.

 

4.             Termination of Employment.  Notwithstanding any other provision
of this Agreement, the Employee’s employment with the Company may be terminated
upon written notice to the other party as follows and with such other
requirements as are set forth below:

 

(a)           By the Company, in the event of the Employee’s Disability or for
Cause.  The Employee’s employment automatically terminates on his death.  For
purposes of this Agreement, “Cause” shall mean any one of the following: (i) the
indictment of, or the bringing of formal charges against, Employee by a
governmental authority of competent jurisdiction for charges involving criminal
fraud or embezzlement, provided, however, that if the Employee is acquitted or
dismissed from defending against any such charges, he shall be entitled to
payment under this Agreement for the time remaining under the Term of this
Agreement from the date of termination for Cause; (ii) the final, non-appealable
conviction of Employee of a crime involving an act or acts of dishonesty, fraud
or moral turpitude by the Employee, which act or acts constitute a the Employee
of a felony; (ii) causing the Company, without the approval of the Board of
Directors, to fail to abide by either a valid contract to which the Company is a
party or the Company’s Bylaws; (iii) Employee having committed acts or omissions
constituting gross negligence or willful misconduct with respect to the Company;
(iv) the Employee having committed acts or omissions constituting a material
breach of his duty of loyalty or fiduciary duty to the Company or any material
act of dishonesty or fraud with respect to the Company which are not cured in a
reasonable time, which time shall be 30 days from receipt of written notice from
the Company of such material breach; or (v) Employee having committed any
material act of dishonesty or fraud with respect to the Company; or (iv) the
Employee having committed acts or omissions constituting gross negligence or
willful misconduct with respect to the Company including with respect to any
material contract to which the Company is a party, or a willful and material
breach of this Agreement, that remain uncured after 30 days written notice.  A
determination that Cause exists shall be made by a majority of the Board of
Directors.  Termination of the Employee’s employment for Cause shall be
communicated by delivery to the Employee of a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting of the Board called and held for

such purpose (after reasonable advance written notice to the Employee and
reasonable opportunity for the Employee, together with the Employee’s counsel,
to be heard before the Board prior to such vote), finding that in the good faith
opinion of the Board an event constituting Cause for termination in accordance
with Section 4(a) has occurred and specifying the particulars thereof (a “Notice
of Termination”).  If the event constituting Cause for termination is of a type
specified in Section 4(a)(ii), (iii) or (iv), any Notice of Termination shall
state the reasons for material breach and the Employee shall have 30 calendar
days from the date of receipt of such notice or such longer reasonable cure
period agreed to by the Company and the Employee to effect a cure of the event
described therein and, upon cure thereof by the Employee as set forth in the
Notice of Termination to the reasonable satisfaction of the Board, such event
shall no longer constitute Cause for purposes of this Agreement and the Company
shall thereafter have no further right hereunder to terminate the Employee’s
employment for Cause as a result of

 

4

--------------------------------------------------------------------------------


 

such event.  The Employee must be advised within 30 calendar days of the
occurrence of any event constituting Cause in order for the Company to terminate
him pursuant to this Section 4(a).  The date of termination for Cause shall be
the date specified in the Notice of Termination; provided, however, that no such
written notice shall be effective unless the cure period specified above has
expired without the Employee having corrected the event or events subject to
cure as provided herein.

 

(b)           By the Company, in the absence of Cause, for any reason and in its
sole and absolute discretion, provided that in such event the Company shall, as
liquidated damages or severance pay, or both, continue to pay to Employee the
Base Salary (at a monthly rate equal to the rate in effect immediately prior to
such termination) for the longer of the remaining term through December 31, 2007
or eighteen months from the date of termination (the “Termination Payments”).
 In addition, the Company will pay to Employee a minimum bonus, payable as
severance within 120 days after the close of the Company’s most recent fiscal
year for which an annual bonus hereunder has not yet been determined as of the
date of termination, in an amount equal to the greater of (i) $70,000 or
(ii) the amount of Annual Bonus determined in accordance with the provisions of
Section 2(b)(i) hereof, pro rated for that portion of the fiscal year during
which the Employee served as Chairman of the Board.

 

(c)           The date of termination for Disability shall be the date the
Company sends the Employee a written notice to such effect.  For purposes of
this Agreement, “Disability” shall mean the inability of the Employee, in the
reasonable judgment of a physician appointed by the Board, to perform his duties
of employment because of any physical or mental disability or incapacity, where
such disability shall exist for an aggregate period of more than 150 days in any
365-day period or for any period of 120 consecutive days.

 

(iv)          In the event of any termination under this Section 4(a), the
Company shall pay by the next payroll period all amounts then due to the
Employee under Section 2(a) of this Agreement for any portion of the payroll
period worked but for which payment had not yet been made up to the date of
termination (including bonuses), and, if such termination was for Cause, the
Company shall have no further obligations to the Employee under this Agreement
(including no obligation with respect to bonuses), and any and all options
granted hereunder shall terminate according to their terms of grant.  In the
event of a termination due to the Employee’s Disability or death, the Company
shall also comply with its obligations under Sections 2(e) and 2(f).

 

(b)           By the Company, in the absence of Cause, for any reason and in its
sole and absolute discretion, provided that in such event the Company shall, as
liquidated damages or severance pay, or both, continue to pay to the Employee
the Base Salary (collectively, the “Termination Payment”) (at a monthly rate
equal to the rate in effect immediately prior to such termination) for the
longer of (i) the number of months (including partial months) remaining in the
Employment Term or (ii) 18 months from the date of termination (the longer of
such two-periods, the “Termination Period”).  In addition, the Company will pay
to the Employee a

 

5

--------------------------------------------------------------------------------


 

minimum bonus, payable as severance within 120 days after the close of the
Company’s most recent fiscal year for which an annual bonus hereunder has not
yet been determined as of the date of termination, in an amount equal to the
greater of (i) $70,000 or (ii) the amount of Annual Bonus determined in
accordance with the provisions of Section 2(b) hereof, pro rated for that
portion of the fiscal year during which the Employee was employed by the
Company.  On the date of termination, all unvested options or similar rights of
any kind (including restricted stock) granted to the Employee whether under this
Agreement or otherwise shall accelerate and immediately vest and become
exercisable (or, with respect to restricted stock, owned) in full.  Such options
may be exercised for the longer of (A) the Termination Period and (B) the
exercise term of each relevant option grant which shall be ten years from the
date of the grant.  Finally, during the Termination Period, the Company shall
continue the benefits for the Employee and his family provided for under
Section 2 at no cost to the Employee, as well as the secretarial services under
Section 2(h) and the reimbursement of office, computing and telephonic expenses
under Section 3 for the Employee’s office, as if the Employee remained employed
by the Company through the end of the Termination Period.

 

(c)           By the Employee for “Good Reason” (as the Employee shall determine
in good faith), which shall be deemed to exist: (i) if the Board fails to elect
or reelect the Employee to, or removes the Employee from, any of the offices
referred to in Section l(a) or the Employee fails to be reelected to the Board
or ceases to hold the “Chairman” title; (ii) if the Employee is assigned any
duties materially inconsistent with the duties or responsibilities as
contemplated by this Agreement, for a Chairman of the Board, or any other action
by the Company that results in a material diminution in such position,
authority, compensation benefits duties, or responsibilities; (iii) if the
Company shall have continued to fail to comply with any material provision of
this Agreement after a 30-day period to cure (if such failure is curable)
following written notice by the Employee to the Company of such non-compliance;
(iv) upon a Change in Control; or (v) if the Company requires that the Employee
be based at any office or location other than his offices at 700 Gemini Street,
Houston, Texas or other comparable offices in the greater Houston area or
offices mutually agreed to by the Parties.  In the event of any termination
under this Section 4(c), the Company shall, as liquidated damages or severance
pay, or both, pay the Termination Payment to the Employee in the same amount and
manner as under Section 4(b).  In addition, the Company will pay to the Employee
a minimum bonus, payable as severance within 120 days after the close of the
Company’s most recent fiscal year for which an annual bonus hereunder has not
yet been determined as of the date of termination, in an amount equal to the
greater of (i) $70,000 or (ii) the amount of Annual Bonus determined in
accordance with the provisions of Section 2(b) hereof, pro rated for that
portion of the fiscal year during which the Employee was employed by the Company
pursuant to this Agreement.  On the date of termination, all unvested options or
similar rights of any kind (including restricted stock) granted to the Employee
whether under this Agreement or otherwise shall accelerate and immediately vest
and become exercisable (or, with respect to restricted stock, owned) in full.
 Such options may be exercised for ten years from the date of each grant of
options, respectively.  Finally, during the Termination Period, the Company
shall continue the benefits for the Employee and his family provided for under
Section 2(c)(i), at no cost to the Employee, as well as the reimbursement of
office, computing and telephonic expenses under Section 3 for the Employee’s
office for a reasonable period of transition not to exceed three months.

 

6

--------------------------------------------------------------------------------


 

(d)           During any period in which the Employee is obligated not to
compete with the Company pursuant to Section 5 hereof (unless the Employee was
terminated for Cause), the Employee and his family shall continue to be covered
by the Company’s employee welfare benefit plans under Section 2(c).  This
Section 4(d) shall not limit any greater rights granted under Sections 4(a),
(b) or (c).  Such coverage shall be at the Company’s expense to the same extent
as if the Employee were still employed by the Company.  In the event of a
termination pursuant to Sections 4(b) or 4(c), the Company shall provide to the
Employee, at the Company’s expense, outplacement services of a nature
customarily provided to a senior executive.  Notwithstanding the foregoing, the
obligations of the Company pursuant to this Section 4(d) shall remain in effect
no longer than the term of the Termination Period.

 

(e)           Nothing in this Agreement shall prohibit the Employee from
voluntarily terminating his employment at any time and such termination shall
not be a breach of this Agreement.  In the event of such voluntary termination
(that does not constitute voluntary termination for “Good Reason” pursuant to
Section 4(c)), following the date of termination, the Company shall pay the
Employee by the next payroll period all amounts then due to the Employee under
Section 2(a) of this Agreement for any portion of the payroll period worked but
for which payment had not yet been made up to the date of termination (including
bonuses) and otherwise provide transition employee welfare benefits as may be
required by law.

 

5.             Non-Competition.  During the period of the Employee’s employment
hereunder and during the Termination Period, if any (but only to the extent if
during such time the Company has paid the Termination Payment in full and is
otherwise timely making any other payments (including bonuses), and providing
benefits, in full under Sections 4(b) or 4(c)), the Employee shall not, within
any state in which the Company or any subsidiary of the Company is duly
qualified to do business, or in any state in which the Company is then providing
services, or within a 100 mile radius of any such state, directly or indirectly
own any interest in, manage, control, participate in, consult with, render
services for, or in any manner engage in any business engaged in any business
engaged in by the Company (unless the Board shall have authorized such activity
and the Company shall have consented thereto in writing). Investments in less
than 10% of the outstanding securities of any entity subject to the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act shall not be
prohibited by this Section 5.  The Employee’s obligations under this Section 5
arising after the termination of the Employee shall be terminated if the Company
fails to pay to him timely any Termination Payment or bonus required to be paid,
or benefits required to be provided, to him pursuant to this Agreement. The
provisions of this Section 5 are subject to the provisions of Section 14 of this
Agreement.

 

6.             Inventions and Confidential Information.  The parties hereto
recognize that a major need of the Company is to preserve its specialized
knowledge, trade secrets, and confidential information.  The strength and good
will of the Company is derived from the specialized knowledge, trade secrets,
and confidential information generated from experience with the activities
undertaken by the Company.  The unauthorized disclosure of this information and
knowledge to competitors would be beneficial to them and detrimental to the
Company, as would the disclosure of non-public information about the marketing
practices, pricing practices, costs, profit margins, design specifications,
analytical techniques, and similar items of the Company.  The Employee
acknowledges that specific proprietary information and non-public

 

7

--------------------------------------------------------------------------------


 

data obtained by him while employed by the Company concerning the business or
affairs of the Company are the property of the Company. By reason of his being a
senior executive of the Company, the Employee has or will have access to, and
has obtained or will obtain, trade secrets and confidential information about
the Company’s operations, which operations extend throughout the United States.
 Therefore, subject to the provisions of Section 14 hereof, the Employee hereby
agrees as follows, recognizing that the Company is relying on these agreements
in entering into this Agreement:

 

(a)           During the period of the Employee’s employment with the Company
and thereafter, the Employee will not use, disclose to others, or publish or
otherwise make available to any other party (other than in furtherance of his
obligations hereunder) any non-public inventions or any confidential business
information about the affairs of the Company, including but not limited to
confidential information concerning the Company’s products, methods, engineering
designs  and  standards, analytical techniques, technical  information, customer
information, employee information, and other confidential information acquired
by him in the course of his past or future services for the Company during the
Employment Term.  The Employee agrees to hold as the Company’s property all
books, papers, letters, formulas, memoranda, notes, plans, records, reports,
computer tapes, printouts, software and other documents, and all copies thereof
and therefrom, relating to the Company’s business and affairs whether made by
him or otherwise coming into his possession, and on termination of his
employment, or on demand of the Company, at any time after termination of his
employment, to deliver the same to the Company; provided, however, the Employee
shall be permitted to retain one archival copy for himself, including for use in
any proceeding involving his employment with the Company; and provided, further,
that no information shall be considered confidential information of the Company
or otherwise subject to this Section 6 if such information has become publicly
known and made generally available, is independently developed by the Employee
without use of the Company’s confidential information or is required to be
disclosed by law or court order or is otherwise disclosed in a legal proceeding.

 

(b)           During the period of the Employee’s employment with the Company
and for 18 months thereafter, (i) the Employee will not through another entity
knowingly induce or otherwise attempt to influence any employee of the Company
to leave the Company’s employ and (ii) the Employee will not knowingly hire or
cause to be hired or induce a third party to hire, any such employee (unless the
Board shall have authorized such employment and the Company shall have consented
thereto in writing) or in any way materially interfere to the detriment of the
Company with the relationship between the Company and any employee thereof and
(iii) the Employee will not induce or attempt to induce any customer, supplier,
licensee, licensor or other business relation of the Company to cease doing
business with the Company or in any way materially interfere to the detriment of
the Company with the relationship between any such customer, supplier, licensee
or business relation of the Company, Such obligation shall not extend to
employees of the Company who respond to general inquiries or advertisements
(e.g., classified ads or internet job postings) or other persons who approach
the Employee independently about a possible business relationship with the
Employee or his business or employer without him having affirmatively caused
such approach.

 

8

--------------------------------------------------------------------------------


 

7.             Indemnification.  The Company will indemnify (and advance the
costs of defense of) the Employee (and his legal representatives) to the fullest
extent permitted by the laws of the state in which Isolagen is incorporated, as
in effect at the time of the subject act or omission, or by the Certificate of
Incorporation and Bylaws of Isolagen, as in effect at such time or on the date
of this Agreement, whichever affords greater protection to the Employee, and the
Employee shall be entitled to the protection of any insurance policies the
Company may elect to maintain generally for the benefit of its employees,
officers and directors, against all judgments, damages, claims, liabilities,
costs, charges and expenses whatsoever incurred or sustained by him or his legal
representative in connection with any action, suit or proceeding to which he (or
his legal representatives or other successors) may be made a party by reason of
his being or having been an employee, officer or director of Isolagen or any of
its subsidiaries except that Isolagen shall have no obligation to indemnify the
Employee for liabilities resulting from conduct of the Employee with respect to
which a court of competent jurisdiction has made a final non-appealable
determination that the Employee would not, by law, be entitled to indemnity.

 

8.             Litigation Expenses.  In the event of any litigation or other
proceeding between the Company and the Employee with respect to the subject
matter of this Agreement and the enforcement of the rights hereunder and such
litigation or proceeding results in final judgment or order in favor of the
Employee, which judgment or order is substantially inconsistent with the
positions asserted by the Company in such litigation or proceeding, the losing
party shall reimburse the prevailing party for all of his/its reasonable costs
and expenses relating to such litigation or other proceeding, including, without
limitation, his/its reasonable attorneys’ fees and expenses.

 

9.             Consolidation; Merger; Sale of Assets; Change of Control. 
Nothing in this Agreement shall preclude the Company from combining,
consolidating or merging with or into, transferring all or substantially all of
its assets to, or entering into a partnership or joint venture with, another
corporation or other entity, or effecting any other kind of corporate
combination provided that the corporation resulting from or surviving such
combination, consolidation or merger, or to which such assets are transferred,
or such partnership or joint venture expressly assumes in writing this Agreement
and all obligations and undertakings of the Company hereunder.  Upon such a
consolidation, merger, transfer of assets or formation of such partnership or
joint venture, this Agreement shall inure to the benefit of, be assumed by, and
be binding upon such resulting or surviving transferee corporation or such
partnership or joint venture, and the term “Company,” as used in this Agreement,
shall mean such corporation, partnership or joint venture or other entity, and
this Agreement shall continue in full force and effect and shall entitle the
Employee and his heirs, beneficiaries and representatives to exactly the same
compensation, benefits, perquisites, payments and other rights as would have
been their entitlement had such combination, consolidation, merger, transfer of
assets or formation of such partnership or joint venture not occurred.  Nothing
in this Section shall limit the Employee’s right to terminate this Agreement for
“Good Reason.”

 

10.           Survival of Obligations.  Sections 4, 5, 6, 7, 8, 9, 10, 11, 12
and 14 shall survive the termination for any reason of this Agreement (whether
such termination is by the Company, by the Employee, upon the expiration of this
Agreement or otherwise).

 

9

--------------------------------------------------------------------------------


 

11.           Employee’s Representations.  The Employee hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by the Employee do not and shall not conflict with, breach, violate or
cause a default under any material contract, agreement, instrument, order,
judgment or decree to which the Employee is a party or by which he is bound,
(ii) the Employee is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other person or
entity and (iii) upon the execution and delivery of this Agreement by the
Company, this Agreement shall be the valid and binding obligation of the
Employee, enforceable in accordance with its terms.  The Employee hereby
acknowledges and represents that he has consulted with legal counsel regarding
his rights and obligations under this Agreement and that he fully understands
the terms and conditions contained herein.

 

12.           Company’s Representations.  The Company hereby represents and
warrants to the Employee that (i) the execution, delivery and performance of
this Agreement by the Company do not and shall not conflict with, breach,
violate or cause a default under any material contract, agreement, instrument,
order, judgment or decree to which the Company is a party or by which it is
bound and (ii) upon the execution and delivery of this Agreement by the
Employee, this Agreement shall be the valid and binding obligation of the
Company, enforceable in accordance with its terms.

 

13.           Enforcement.  Because the Employee’s services are unique and
because the Employee has access to confidential information concerning the
Company, the parties hereto agree that money damages may not be an adequate
remedy for any breach of this Agreement.  Therefore, in the event of a breach or
threatened breach of this Agreement that cannot be compensated with monetary
damages, the Company may, in addition to other rights and remedies existing in
its favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the provisions hereof.

 

14.           Severability.  In case any one or more of the provisions or part
of a provision contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect in any jurisdiction, such
invalidity, illegality or enforceability shall be deemed not to affect any other
jurisdiction or any other provision or part of a provision of this Agreement,
nor shall such invalidity, illegality or unenforceability affect the validity,
legality or enforceability of this Agreement or any provision or provisions
hereof in any other jurisdiction; and this Agreement shall be reformed and
construed in such jurisdiction as if such provision or part of a provision held
to be invalid or illegal or unenforceable had never been contained herein and
such provision or part reformed so that it would be valid, legal and enforceable
in such jurisdiction to the maximum extent possible.  In furtherance and not in
limitation of the foregoing, the Company and the Employee each intend that the
covenants contained in Sections 5 and 6 shall be deemed to be a series of
separate covenants.  If, in any judicial proceeding, a court shall refuse to
enforce any of such separate covenants, then such unenforceable covenants shall
be deemed eliminated from the provisions hereof for the purpose of such
proceedings to the extent necessary to permit the remaining separate covenants
to be enforced in such proceedings.  If, in any judicial proceeding, a court
shall refuse to enforce any one or more of such separate covenants because the
total time, scope or area thereof is deemed to be excessive or unreasonable,
then it is the intent of the parties hereto that such covenants, which would
otherwise be unenforceable due to

 

10

--------------------------------------------------------------------------------


 

such excessive or unreasonable period of time, scope or area, be enforced for
such lesser period of time, scope or area as shall be deemed reasonable and not
excessive by such court.

 

15.           Entire Agreement; Amendment.  This Agreement contains the entire
agreement between the Company and the Employee with respect to the subject
matter hereof, and it supersedes any previous employment agreement between the
Employee and the Company.  This Agreement may not be amended, waived, changed,
modified or discharged except by an instrument in writing executed by or on
behalf of the party against whom enforcement of any amendment, waiver, change,
modification or discharge is sought.  No course of conduct or dealing shall be
construed to modify, amend or otherwise affect any of the provisions hereof.

 

16.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
physically delivered, delivered by express mail or other expedited service or
upon receipt if mailed, postage prepaid, via registered mail, return receipt
requested, addressed as follows:

 

(a)

To the Company:

 

(b)

To the Employee:

 

 

 

 

 

 

Isolagen, Inc.

 

 

Frank DeLape

 

102 Pickering Way

 

 

700 Gemini

 

Exton, Pennsylvania 19341

 

 

Suite 100

 

Facsimile:

 

 

 

 

Houston, Texas 77058

 

 

 

 

Facsimile: 281-488-5353

 

With a copy to:

 

 

 

 

  Susan Ciallella, Esq.

 

 

With a copy to:

 

 

 

 

Jonathan B. Newton

 

 

 

 

Baker & McKenzie

 

 

 

 

711 Louisiana Street, Suite 3400

 

 

 

 

Houston, Texas 77002

 

 

 

 

Facsimile: 713-427-5099

 

and/or to such other persons and addresses as any party shall have specified in
writing to the other.

 

17.           Assignability.  This Agreement shall not be assignable by either
party and shall be binding upon, and shall inure to the benefit of, the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties.  In the event that all or substantially all of the business of the
Company is sold or transferred, then this Agreement shall be binding on the
transferee of the business of the Company whether or not this Agreement is
expressly assigned to the transferee.

 

18.           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Texas without regard to conflict of laws
principles.

 

11

--------------------------------------------------------------------------------


 

19.           Waiver and Further Agreement.  Any waiver of any breach of any
terms or conditions of this Agreement shall not operate as a waiver of any other
breach of such terms or conditions or any other term or condition, nor shall any
failure to enforce any provision hereof operate as a waiver of such provision or
of any other provision hereof.  Each of the parties hereto agrees to execute all
such further instruments and documents and to take all such further action as
the other party may reasonably require in order to effectuate the terms and
purposes of this Agreement.

 

20.           Headings of No Effect.  The paragraph headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

21.           No Mitigation; No Offset.  In the event of any termination of
employment under Section 4 of this Agreement, the Employee shall be under no
obligation to seek other employment and there shall be no offset against amounts
due the Employee under this Agreement on account of any remuneration
attributable to any subsequent employment or self-employment that he may obtain.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 

 

COMPANY:

 

 

 

ISOLAGEN TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

/s/ Ralph V. De Martino

 

 

Name:

RALPH V. DE MARTINO

 

 

Title:

Lead Independent Director &

 

 

 

Member, Compensation Committee

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

Frank DeLape

 

--------------------------------------------------------------------------------


 

Schedule A

 

--------------------------------------------------------------------------------